COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §
                                                                  No. 08-14-00223-CR
IN RE: DOUGLAS WAYNE JENKINS,                      §
                                                            AN ORIGINAL PROCEEDING
                    Relator.                       §
                                                                   IN MANDAMUS
                                                   §

                                                   §

                                                   §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Pedro Gomez, Judge of the 112th District Court of Pecos County, Texas,

and concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.